Exhibit 10.2

 

FOURTH AMENDMENT TO THE

WADDELL & REED FINANCIAL, INC.

1998 EXECUTIVE DEFERRED COMPENSATION STOCK AWARD PLAN

 

 

Waddell & Reed Financial, Inc., a Delaware corporation (the “Company”),
previously established the Waddell & Reed Financial, Inc. 1998 Executive
Deferred Compensation Stock Award Plan, as amended and restated (the “Plan”). 
Pursuant to Section 8 of the Plan, the Board of Directors of the Company
reserves the right to amend the Plan.  Pursuant to the powers reserved in the
Plan, the Plan is amended effective as of October 14, 2004 as follows.

 

1.             Article 9 of the Plan is amended in its entirety to read as
follows:

 

“ARTICLE 9.  ADJUSTMENT PROVISIONS

 

Section 9.1  Change in Corporate Structure Affecting Shares.  If the Company
shall at any time change the number of issued Shares without new consideration
to the Company (such as by stock dividend, stock split, recapitalization,
reorganization, exchange of shares, liquidation, combination or other change in
corporate structure affecting the Shares) or make a distribution of cash or
property which has a substantial impact on the value of issued Shares, the total
number of Shares reserved for issuance under the Plan shall be appropriately
adjusted and the number of Shares covered by each outstanding Award and the
exercise price per Share under each outstanding Award and the number of Shares
underlying Awards shall be adjusted so that the aggregate consideration payable
to the Company and the value of each such Award shall not be changed.  In
addition, the aggregate number of Shares available for issuance to any employee
pursuant to Section 6.2 shall be adjusted to take into account any change in
corporate structure affecting Shares.  Adjustments pursuant to this Section 9.1
shall not be made to the extent the Plan has been amended to reflect any
adjustment contemplated in this Section 9.1.

 

Section 9.2  Certain Reorganizations.  Notwithstanding any other provision of
the Plan, and without affecting the number of Shares reserved or available
hereunder, the Committee shall authorize the issuance, continuation or
assumption of outstanding Awards or provide for other equitable adjustments
after changes in the Shares resulting from any merger, consolidation, sale of
assets, acquisition of property or stock, recapitalization, reorganization or
similar occurrence in which the Company is the continuing or surviving
corporation, upon such terms and conditions as it may deem necessary to preserve
Awardees’ rights under the Plan.

 

Section 9.3  Acquisitions.  In the case of any sale of assets, merger,
consolidation or combination of the Company with or into another corporation
other than a transaction in which the Company is the continuing or surviving
corporation and which does not result in the outstanding Shares being converted

 

--------------------------------------------------------------------------------


 

into or exchanged for different securities, cash or other property, or any
combination thereof (an ‘Acquisition’), any Awardee who holds an outstanding
Award shall have the right (subject to the provisions of the Plan and any
limitation applicable to the Award) thereafter and during the term of the Award,
to receive upon exercise or vesting, in the case of Restricted Stock, thereof
the Acquisition Consideration (as defined below) receivable upon the Acquisition
by an Awardee of the number of Shares which would have been obtained upon
exercise of the Option or portion thereof or vesting of all or a portion of the
Restricted Stock Award in question, as the case may be, immediately prior to the
Acquisition; provided, however, the Committee, in its sole discretion, may
settle the value of any Award on the basis of the Acquisition Consideration as
of the date the Acquisition occurs, or such other date as the Committee may
determine prior to the Acquisition, in cash, stock or other property, or any
combination thereof.  To the extent any such settlement made in the sole
discretion of the Committee is made in stock, such shares of stock will be
deemed to have been distributed under the Plan.  The term ‘Acquisition
Consideration’ shall mean the kind and amount of shares of the surviving or new
corporation, cash, securities, evidence of indebtedness, other property or any
combination thereof receivable in respect of one Share of the Company upon
consummation of an Acquisition.”

 

2.             Except as hereby amended, the Plan shall remain in full force and
effect.

 

--------------------------------------------------------------------------------